Exhibit 10.6


Date:  April 28, 2003   To:   Sue Roberts   From:   Carl Levinson   Re:  
Retention Plan  

The Student Loan Corporation has put in place a retention plan for you. This
plan is payable in three payments over a three year period. Eligibility for each
payment in this plan requires you to stay with the business through your
identified stay-through period. If you leave the Student Loan Corporation or
Citigroup before the end of this period, you will forfeit your eligibility to
receive a retention bonus. In order to remain eligible you must also be
available for your current assignment, as well as alternate assignments, which
may be necessary to meet business need. Eligibility will require you to be rated
as meeting performance expectations. Other conditions which affect eligibility
are detailed in the attached.

Eligibility for retention bonuses does not affect your eligibility for other
components of The Student Loan Corporation or Citigroup’s regular compensation
programs.

Provide all eligibilities are met your payment schedule will be as follows:

$50,000 on stay through period April 15, 2004
$50,000 on stay through period April 15, 2005
$50,000 on stay through period April 15, 2006

Retention bonuses will be paid in a lump sum, subject to taxes and withholding
generally within four weeks of the identified stay through period.

Please acknowledge by signing below, that you understand the terms of this plan
and agree to the terms of eligibility.

/s/ Sue F. Roberts              
Sue F. Roberts
President, The Student Loan Corporation /s/ Carl E. Levinson                
Carl E. Levinson
Consumer Assets Division Head



cc: Cathy Miller, Human Resource Director













SLC RETENTION PLAN
For Sue Roberts
April 2003




PLAN ADMINISTRATION

DISABILITY LEAVE: Individuals who are unable to work due to a disability leave
will receive a pro-rated adjustment in their retention bonus based on the period
of time they are unable to work. Employees on an approved disability or FMLA
will be eligible for a pro-rated retention bonus representing their active term
of participation in the plan.

RESIGNATION/TERMINATION: Terminating employment before the end of the
stay-through period will eliminate eligibility to receive the retention bonus
payment.

PLAN MANAGEMENT: Retention bonuses will be paid out within approximately four
weeks of the date established as the stay-through period.

The Plan will be administered by:
  Senior Human Resource Officer
Consumer Assets Division Head

DISCLAIMER: Nothing contained in this Plan should be construed as a promise of
employment for any definite term. Employment is always at will, which means that
employment may be terminated at any time by either the employee or Student Loan
Corporation, for any reason not expressly prohibited by law. Any spoken or
written representation contrary to the contents of the Plan shall be void.

This plan will be implemented as of April 15, 2003 and is effective through
April 15, 2006.

AMENDMENT, SUSPENSION AND TERMINATION OF PLAN: The Student Loan Corporation
reserves the right to alter, amend, suspend, revise, interpret or discontinue
the Plan at any time, in whole or in part, in its sole and exclusive discretion.

This retention payment agreement overrides any prior agreement/understanding,
whether written or verbal and can only be amended in writing.